Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathon Western #68095 on 1/11/2021.
The application has been amended as follows: 
1.  (Currently Amended)  A method comprising:
	sending, by a sender device in a network, a plurality of uncompressed messages to a receiver device in the network;
	generating, by the sender device, a sender-side compression dictionary based on the plurality of uncompressed messages, wherein the receiver device generates a receiver-side compression dictionary based on the plurality of uncompressed messages;
	requesting, by the sender device, an approval of the sender-side compression dictionary from the receiver device by sending a checksum of the sender-side compression dictionary to the receiver device, wherein the receiver device generates the approval or a rejection of the sender-side compression dictionary by comparing the 
	in response to receiving the approval of the sender-side compression dictionary from the receiver device, sending, by the sender device, a compressed message to the receiver device that is compressed using the sender-side compression dictionary;[[ and]]
in response to receiving the rejection of the sender-side compression dictionary from the receiver device: 
dropping, by the sender device, the sender-side compression dictionary, and
using, by the sender device, a sender-side compression dictionary most recently approved by the receiver device for compression;
generating, by the sender device, an updated sender-side compression dictionary based on a compression ratio associated with the sender-side compression dictionary; and
sending, by the sender device, a checksum of the updated sender-side compression dictionary to the receiver device, to obtain approval of the updated sender-side compression dictionary.  

2.  (Original)  The method as in claim 1, wherein sending the compressed message to the receiver device further comprises:


3.  (Canceled)  

4.  (Currently Amended)  The method as in claim [[3]]1, further comprising:
	receiving, at the sender device, a rejection of the updated sender-side compression dictionary from the receiver device, based on a checksum of an updated receiver-side compression dictionary not matching the sent checksum for the updated sender-side compression dictionary; and
	dropping, by the sender device, the updated sender-side compression dictionary, based on the received rejection.

5.  (Currently Amended)  The method as in claim [[3]]1, further comprising:
	receiving, at the sender device, an approval of the updated sender-side compression dictionary from the receiver device, based on a checksum of an updated receiver-side compression dictionary matching the sent checksum for the updated sender-side compression dictionary; and
	sending, by the sender device, a compressed message to the receiver device that is compressed using the updated sender-side compression dictionary, after 

6.  (Currently Amended)  The method as in claim [[3]]1, wherein the sender device generates the updated sender-side compression dictionary after expiration of a timer.

7.  (Canceled)  

8.  (Original)  The method as in claim 1, wherein the sender device is a network gateway.

9.  (Currently Amended)  A method comprising:
	receiving, at a receiver device in a network, a plurality of uncompressed messages sent by a sender device in the network, wherein the sender device generates a sender-side compression dictionary based on the plurality of uncompressed messages;
	generating, by the receiver device, a receiver-side compression dictionary based on the plurality of uncompressed messages;
	receiving, at the receiver device, a request for an approval of the sender-side compression dictionary from the sender device, the request including a checksum of the sender-side compression dictionary;

sending, by the receiver device, the approval of the sender-side compression dictionary to the sender device, and
	decompressing, by the receiver device, a compressed message sent to the receiver device that is compressed using the sender-side compression dictionary, after sending the approval of the sender-side compression dictionary to the sender device;[[ and]]
when the checksum of the receiver-side compression does not match the checksum of the sender-side compression dictionary: 
sending, by the receiver device, a rejection of the sender-side compression dictionary to the sender device, causing the sender device to drop the sender-side compression dictionary and use a sender-side compression dictionary most recently approved by the receiver device for compression, and 
using, by the receiver device, a receiver-side compression dictionary corresponding to the sender-side compression dictionary most recently approved by the receiver device for compression; and
generating, by the receiver device, an updated receiver-side compression dictionary; and
receiving, at the receiver device, a checksum for an updated sender-side compression dictionary from the sender device, to obtain approval of the updated sender-side compression dictionary from the receiver device, wherein the sender device generates the updated sender-side compression dictionary based on a compression ratio associated with the sender-side compression dictionary.    

10.  (Original)  The method as in claim 9, wherein the compressed message includes a dictionary identifier for the sender-side compression dictionary as metadata for the compressed message. 

11.  (Canceled)  

12.  (Currently Amended)  The method as in claim [[11]]9, further comprising:
	sending, by the receiver device, a rejection of the updated sender-side compression dictionary to the sender device, based on a checksum of the updated receiver-side compression dictionary not matching the received checksum for the updated sender-side compression dictionary.

13.  (Currently Amended)  The method as in claim [[11]]9, further comprising:
	sending, by the receiver device, an approval of the updated sender-side compression dictionary to the sender device, based on a checksum of the updated receiver-side compression dictionary matching the received checksum for the updated sender-side compression dictionary; and


14.  (Currently Amended)  The method as in claim [[11]]9, wherein the sender device generates the updated sender-side compression dictionary after expiration of a timer.

15.  (Canceled)  

16.  (Original)  The method as in claim 9, wherein the sender device is a network gateway.

17.  (Currently Amended)  An apparatus, comprising:
one or more network interfaces to communicate with a network;
a processor coupled to the network interfaces and configured to execute one or more processes; and
a memory configured to store a process executable by the processor, the process when executed configured to:
send a plurality of uncompressed messages to a receiver device in the network;

request an approval of the sender-side compression dictionary from the receiver device by sending a checksum of the sender-side compression dictionary to the receiver device, wherein the receiver device generates the approval or a rejection of the sender-side compression dictionary by comparing the checksum of the sender-side compression dictionary to a checksum of the receiver-side compression dictionary;
in response to receiving the approval of the sender-side compression dictionary from the receiver device, send a compressed message to the receiver device that is compressed using the sender-side compression dictionary;[[ and]]
in response to receiving the rejection of the sender-side compression dictionary from the receiver device: 
drop the sender-side compression dictionary, and
use a sender-side compression dictionary most recently approved by the receiver device for compression;
generate an updated sender-side compression dictionary based on a compression ratio associated with the sender-side compression dictionary; and
send a checksum of the updated sender-side compression dictionary to the receiver device, to obtain approval of the updated sender-side compression dictionary.

18.  (Original)  The apparatus as in claim 17, wherein the apparatus sends the compressed message to the receiver device by:
	including a dictionary identifier for the sender-side compression dictionary as metadata for the compressed message. 

19.  (Canceled)  

20.  (Currently Amended)  The apparatus as in claim [[19]]17, wherein the process when executed is further configured to:
	receive a rejection of the updated sender-side compression dictionary from the receiver device, based on a checksum of an updated receiver-side compression dictionary not matching the sent checksum for the updated sender-side compression dictionary; and
	drop the updated sender-side compression dictionary, based on the received rejection.
Please cancel claims 3, 7, 11, 15, 19.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4-6, 8, 17-18, 20 are allowable over the prior art of record: the closest prior art of record (Ramjee et al. U.S. patent application publication 20090187673) does not teach or suggest in detail "sending, by a sender device in a network, a plurality of uncompressed 
Ramjee teaches the medium includes instructions for compressing content from an end host sender to an end host receiver and a middlebox device receiver, a first 
The following is an examiner’s statement of reasons for allowance: Claims 9-10, 12-14, 16 are allowable over the prior art of record: the closest prior art of record (Ramjee et al. U.S. patent application publication 20090187673) does not teach or suggest in detail "receiving, at a receiver device in a network, a plurality of uncompressed messages sent by a sender device in the network, wherein the sender device generates a sender-side compression dictionary based on the plurality of uncompressed messages; 	generating, by the receiver device, a receiver-side compression dictionary based on the plurality of uncompressed messages; receiving, at the receiver device, a request for an approval of the sender-side compression dictionary from the sender device, the request including a checksum of the sender-side compression dictionary; when a checksum of the receiver-side compression matches the checksum of the sender-side compression dictionary: sending, by the receiver device, the approval of the sender-side compression dictionary to the sender device, and decompressing, by the receiver device, a compressed message sent to the receiver device that is compressed using the sender-side compression dictionary, after sending the approval of the sender-side compression dictionary to the sender device when the checksum of the receiver-side compression does not match the checksum of the 
Ramjee teaches the medium includes instructions for compressing content from an end host sender to an end host receiver and a middlebox device receiver, a first middlebox device receiver to a second middlebox device receiver, a mesh of middleboxes and/or end nodes, or a middlebox device to an end host receiver. A compressed packet including a reference to information maintained at a receiver from which the receiver recreates content is constructed using extension of remote differential compression (RDCasterisk) or speculative compression and transmitted to receiver.. Whereas, stated above, Applicant's claimed invention states "receiving, at a receiver device in a network, a plurality of uncompressed messages sent by a sender device in the network, wherein the sender device generates a sender-side compression .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NINOS DONABED/Primary Examiner, Art Unit 2444